Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 1 of 26




               EXHIBIT A
                         Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 2 of 26



                                       SUMIIAONS .,                                                                     FOR COURT USE ONL Y
                                                                                                                    (SOLO PARA USO DE LA CORTE)
                                  (CITACION JUDICG4L)
NOTICE TO DEFENDANT:
(A VISO AL DEMANDADO):
SIGNAL PERFECTION, LTD., a Florida Co,rporation, and DOES 1-20                                                          ENDORSED
                                                                                                                           FILED
                                                                                                                    ALAIvLEDA COLTIoITY
YOU ARE BEING SUED BY PLAINTIFF:                                                                                          JUL 14 2,020
(LO ESTb DEMANDANDO EL 6EMANDANTE):
FRANK SAITTA, an ,individual.                                                                                 CLEf'tK OF THE SUhF^IOR COUR
                                                                                                                Ply Atlx R. Kosenko Jr. laeputy

 NOTICEI You have been sued. The court may decide against you withoul your being heard unless you respond within 30 days. Read the Inrormation
 below.
   You have 30 CALENDAR DAYS after lhis summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plainliff. A lelter or phone call will not prolect you. Your wrillen response must be in proper legal form if you want tfie court lo hear your
 case. There may be a court form that you can use for your response. You can ffnd these court forms and mors information at the California Courts
 Online Self-t•lelp Center (www.courtinfo.ca.gov/selthelp), your county law library, or the courthouse nearest you. If you cannot pay Ihe filing fee, ask
 lhe court clerk for a fee waiver form. If you do not file your response on time, you may lose lhe case by default, and your wages, money, and property
 may,be taken without further warning from the court.
    There are other legal requirerlienls. You may want to ca(I an attorney right away. lf you do not know an attomey, you may want to call an attomey
 referral service. If you cannot atford an attomey, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the Califomia Legal Services Web sile (wvnv.lawhelpcalifomia.org ), the Califomia Courts Online Self-Help Center
 (www.courtinro.ca.gov/selfhelp), or by contacting your local court or counly bar association. NOTE: The court has a stalutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The Court's lien must be paid before the court will dismiss the case.
 fAV1S01 Lo Ihen demandado. Si no responde dentro de 30 dias, la corie puede decidir en su contra sin escuchar su versi6n. Lea la informacl6n a
 conlinuaci6n.                                              '
   Tiene 30 DIAS DE CALENDARtO despuds de que le entieguen esta citacibn y papeles lega/es para prasentar una respuesta por escrfto en esta
 corte y hacer que se enlregue una copia al demandante. Una'carta o una I/amada telet6nfca no /o protegen. Su nespuesta por escrito tlene que estar
 en formato legal correcfo si desea que procesen su caso en /a corfe. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formu/arios de la corte y mas )nformaci6n en el Centro de Ayuda de /as Cortes de Calffomia (www.sucorte_ca_gov), en la
 biblioteca de leyes de su condado o en la corte que le quede m6s cerca. Sf no puede pagarla cuota de presentacidn, pida al secretario de !s corte
 que le de un formulario de exenci6n de pago de cuotas. Si r✓o presenfa su respuesta a tiempo, puede perder e/ caso porincumpllmiento y la corte le
 podre qLitar su sueldo, dinero y bienes sin mas advertencia.
   i-1ay otrros requisitos legales. Es recomendable aue flame a un abooado inmediatamente. Si no conoce a un abogado, guede l)antar aun servicie de
 remfsf6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para oblener servicios legales grgtuitos de un
 programa de servfcios legafes sfn ffnes de lucro. Puede encontrar estos gnipos sin frnes de lucro en el sftio web de Califomia Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de /as Cortas de Cal)fornia, (www.sucorle.ca.gov) o poniBndose en contacto con la corte o el
 colegio de abogados /ocales. A V/S0: Aorley, la corte tiene derecho a reclamarlas cuolas y 1os costos exentos por imponer un gravamen sobre
 cualquier recuperaci6n de $10,000 6 mas de valor recfbida mediante un acuerdo o una concesibn de arb)traje en un caso de derecho cfvil. 77ene que
 pagar el gravamen de la corte antes de que 1a corte pueda desechare/ caso.
The name and address of the court is:                                                                    CASENUA+sER:
(El nombre y direccion de la corte es): I-layward Hal I offJust'tce                                      (Nvmen,del cR041 Ct 0
24405 Amador Strect
                                                                                                                 A V /.~             06 ~ 6              ~    i~
Hayward, CA 94544
The name, address, and telephone number of plaintifPs attorney, or plaintiff without an•attorney, is:
(Ei nombre, la direcci6n y e{ numero de telcfono del•abogado del demandante, o de/ demandante que no tiene abogado, es):
Edgar Manukyan, Esq., 520 E. Wilson Ave. Suite 200, Glendale, CA; Plione: 818.559.4444

DATE:
(F e c h a)r   M2020                                  Finke                  Clerk, by
                                                                             (Secretario)
                                                                                               A  M k0SPINK0                    'R.                   . Deputy
                                                                                                                                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                    NOTICE TO THE PERSON SERVED: You are served
 IsEALI                             1. Q as an individual'defendant.
                                    2. Q as the persom;sued under the ficlitious name of (specify):


                                    3. ® on behalf of (specify): Signal Perfection, Ltd., a Florida Corporation
                                        under: ® CCP 416.10 (corporation)             Q CCP 416.60 (minor)
                                              Q CCP 416.20 (defunct corporation)      Q CCP 416.70 (conservatee)
                                              Q CCP 416.40 (association or parfnership) Q CCP 416.90 (authorized,person)
                                                 Q nther (specify):
                                    4. Q by personal dellvery on (dafe):
                                                                                                                                                          Paae t of t
 Form Adopted for Mandalary Use
   Judidal Councll of Calrtomia                                       S U MMO NS                                               Code of Civfl Prooedure §§ 472.20, 46.5
                                                                                                                                                www.00urtlnlo.ca.gov
  SUM•100 lRev. July 1, 20091
                          Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 3 of 26

ATrORNEY OR PARTY WITHOUT ATTORNEY (Name, State 6arnumber, and address):                                                   FOR COURT USE ONLY
 Edgar Manukyan, Esq.
 MANUKYAN LAW F1RM, APC,
 520 E. Wilson Ave. Suite 200
 Glendale, CA 91206                                            •'                                                      ENDORSED
                             p                                          p
       TELEPHONE NO.: O 1 0,557
                              f~ .4444                      FAx NO.: 8 1
                                                                       180.746.4420
                                                                                                                                    t~
 ATrORNEY FOR (Name): Fra111C Saltta '                                                                         w T „ 1~ ~~ ~1
                                                                                                                                                      Y
                                                                                                               E 11~L11v 11 i~~'07®
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda ,
     STREErADDRESS: 2LNi.05 Aniador Street                                 '                                           JUL
     MAILINGADDRESs: Sanie as above
    cnYANDZIPcoDE: Hayward, CA 94544                                                                      CLERK O{~'1'µF SU" EH10c~ OOUFIT
         BRANOH NAME:-Hayward Hall of Justice                                                                Uy Alex s., Kos,pnko Jr, Oeputy
 CASE NAME:
 Frank Saitta v. Si nal Perfection, Ltd.
     CIVIL CASE COVER SHEET                                     Complex Case Designation                   cASE"~"~ ~y 0 0~                          ~~ ~
® Unlimited          ~ Limited                                                                      +x     rd              t►
                                                 0   Counter           Q Joinder
      (Amount              (Amount                                                             ~uoGE:
      demanded             demanded is          Filed with first appearance by defendant
       exceeds $25,000)    $25,000 or less)         I (Cal. Rules of Court, rule 3.402)          DEPT:

                               ltems 1-6 below must be completed see insfructfons on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                  Contract                                 Provisiona[ly Complex Civit Litigation

  R       Auto (22)
           Uninsured motorist'(46)
   Other PIIPDlWD (Personal InjurylProperty
                                               F -1    Breach of conlractlwarranty (06)
                                                         0 Rule 3:740 collections (09)
                                                         0 Other collections (09)
                                                                                        (Cal. Rules of Court, rules 3.400-3.403)
                                                                                                    0 AntitrustlTrade regulation (03)
                                                                                                    Q Construction defecl (10)
   DamagelWrongful Death) Tort                           Q Insurance coverage (18)                  0 Mass tort (40)
   0 Asbestos (04)                                       Q Other contract (37)                      ~ Securities litigation (28)
   Q Product liability (24)                     Real Property                                       Q Environmental/Tox[c tort (30)
   0 Medical malpractice (45)                   Q Eminent domain/[nverse '                          Q Insurance coverage claims arising from the
   ~ Other PI/PD1WD (23)                              condemnation (14)                                   above Iisted provisionally complex case
                                                Q Wrongful eviction (33)                                  types (41)
   Non-PI/PDflND (Other) Tort
   0 Business torUunfair business practice (07) ~ Other,real property (26)                          Enforcement of Judgment
   ~ Civil rights (08)                          tJnlaw)ul Detainer                                  = Enforcement of judgment (20)
   ~ DefamaUon (13)                                  Comniercial (31)                               Miscel[aneous Civil Compla[nt
   IJ Fraud (16)                                                 Residential (32)                   (_ j RfCO (27)
   0 Inlellectual property (19)                          ~ Drugs (38)                               Q Other complaint (not speciBed above) (42)
   Q Professional negligence (25)                        Judicial Review                            Nfliscellaneous Civil Petition
   ~ Other non-PI/PDNVD [ort (35)                        0 AssOt forfeiture (05)
                                                                                                    Q Partnership and corporate govemance (21)
   Emp[oyment                                            ~ Petition re: arbitration award (11)
                                                                                                    Q Other petiBon (not specified above) (43)
   ® Wrongful termination (36)                           Q drit of mandate (02)
    Q Other empfoyment (15)                              Q Other, udicial review (39)
2. This case         is         is not     complex under rule 3.400 of the California Rules of Court: If the case is complex, mark:the
   factors requiring exceptional judicial management: 1
    a. 0 Large number of separately represented parties                         d. 0 Large number of witnesses                                             ;
    b.      Extensive motiori practice raising difricult or novel               e.     Coordination with related actions pending in one or more courts
            issues that will be time-ponsuming to resolve                              in other counties, states, or countries, or in a federal court
    c. 0 Substantial amount of documentary evidence                             f. C] Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): .a.1Z .monetary b.® nonmonetary; declaratory or injunctive relief                                    c.         punitive
4. Number of causes of action (specify): Nine (9)                                                                                                                         ,
5. This case 0 is ® is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use foml CM-015.)
Date: 07/10/2020                                                                                                                                                      '
3dgar Manukvan: Eso.
                                  OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)                        -_
                                 i                                             tdPlTlf IC
  e Plaintiff must file this cover sheet wfth the first paper filed in the action or proceeding (except small ciaims cases or cases fiied
    under the Probate Code, Family Code, or Welfare'and Institutions Code). (Cal. Rules of Court, ruie 3.220.) Failure to file may result
    in sanctions.
  a File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is compiex under rule 3.400 et seq. of the California Ru[es of Court, you must serve a copy of this cover sheef-on all                                       +:
    other parties to the action or proceeding.
  e Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes oniy.
Form Adopled for Mandatory Use                                                                                 CaL Rules of Court, tules 2.30, 3.220, 3.400-3.403, 3.740;
  Judidal Counnl of CaliTomia                             CIVIL CASE COVER SHEET                                      Cal. Slandards of Judlcial Adminlstralion, std. 3.10
   CM-010 [Rev. July 1, 20071                                       11                                                                              www.courfinfo.ca.gov
                        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 4 of 26
r~w.....:o~.•                                                                    ~•.




                                    II
                 1 Edgar IV,ianukyan, Esq. (SBN 314606)
                    MANUKYAN LAW FIRM, APC.                                            IENDORSED
                                                                                          FILED
                 2 520 E. Wilson Ave. Suite 200                                     ALAMf,DA COUIaI'I'Y
                 3 Glendale, CA 91206
                    Tel.: 818.559.4444
                                                                                        JUl. 14 2020
                 4 Fax:888.746.4420                                          CLERK OF TH€ SWPIMIOn CpURT
                      Email: edgarnu manukyanlawfirm.com                         ,~yi qlea~ R. Ko,sen8o Jr. D®puty
                 5
                 6 Attorneys fQr Plaintiff,
                   FRANK SAITTA
                 7
                 8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 9                               FOR THE COUNTY OF ALAMEDA

                1U

                11 FRANK SAITTA, an individual,                   CASE NO.:       R G 2 00676 19
                12                                                COMPLAINT FOR.DAMAGES
                                   Plaintiff,
                13          ;                                        1. FAILURE TO REINSTATE IN
                            V5.                                         VIOLATION OF THE CALIFORNIA
                14
                                                                        FAMILY RIGHTS ACT
                15 ' SIGNAL PERFECTION, LTD., a Florida              2. DISCRIMINATION IN VIOLATION
                      Corporation, and DOES 1 througli 20,              OF THE CALIFORNIA FAMILY
                16                                                      RIGHTS ACT
                     Inclusive
                                                                     3. RETALIATION IN VIOLATION OF
                .17
                ~::                                                     THE CALIFORNIA FAMILY
                                   Defendants.                          RIGHTS ACTS
                18
                                                                     4. DISABILITY DISCRIMINATION IN
                19                                                      VIOLATION OF THE FAIR
                                                                        EMPLOYMENT AND HOUSING
                20                                                      ACT ,
                                                                     5. FAILURE TO ENGAGE IN A GOOD
                21
                                                                        FAITH INTERACTIVE PROCESS IN
                22                                                      VIOLATION OF THE FAIR
                                                                        EMPLOYMENT AND HOUSING
                23                                                      ACT
                                                                     6. FAILURE TO PROVIDE
                24                                                      REASONABLE ACCOMODATIONS
                            I                                           IN VIOLATION OF THE FAIR
                25
                                                                        EMPLOYMENT AND HOUSING
                26                                                      ACT
                                                                     7. RETALIATION IN VIOLATION OF
                27                                                      THE FAIR EMPLOYMENT AND
                                                                        HOUSING ACT
                28

                                                       CO_vIPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 5 of 26




 1                                                           8. FAILURE TO PREVENT
                                                                DISCRIMINATION AND
 2                                                              RETALIATION IN VIOLATION OF
                                                                THE FAIR EMPLOYMENT AND
 3
                                                                HOUSING ACT
 4                                                           9. WRONGFUL TERNIINATION IN
                                                                VIOLATION OF PUBLIC POLICY
 5
                                                               DEMAND OVER $25,000
 6
                                                               r~~~ ~ r•~a~ a~~ ~: ir~~•~ ~~ r•~ r~
 7

 8

 9          FRANK SAITTA ("Plaintiff') is informed and believes, and alleges thereon, the

10 following:
                              PARTIES, VENUE, AND JURISDICTION
11
            1.      Plaintiff, at all times relevant to this action, resided in El Dorado, California.
12
            2.      Plaintiff is inforined and believes, and thereon alleges that SIGNAL
13
     PERFECTION, LTD., ("Defendant") is a Florida Corporation with its principal place of
14
     business in Alameda County, California.
15
            3.      Plaintiff is informed and believes, and thereon alleges that Defendant is a leading
16
     digital workplace collaboration sol~tions provider.
17                                       h   •

            4.     The unlawful acts pleaded herein occurred in Alameda County, California.
18
            5.,    Venue is proper in Alameda County pursuant to California Government Code §
                                     ~
19 12965.
20        6.       Plaintiff is unaware of the true names and capacities of DOES 1 through 20,
21 inclusive; and therefore sues these defendants by their fictitious names. Plaintiff will amend this
22 complaint to allege their true names and capacities when ascertained.
23          7.      At all times relevant to this action, each of the fictitiously named defendants was
24 an employee, agent, servant, partner, member, shareholder, officer, director, co-conspirator, or
25 alter ego of Defendant, and was acting within the course and scope of such agency or
26 employment:,
27 //
28 //


                                             " COMPLAINT FOR DAMAGES
          Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 6 of 26




 1           8.      Each of the fictitiou§ly named defendants is responsible in some manner for the
 2   occurrences herein alleged, and such defendants directly and proximately caused Plaintiff's
 3 injuries as herein alleged.                                                                  ~
                                         ~
 4           9.      Pursuant to CAL. GOv'T CODE §§ 12960, et seq., Plaintiff filed a charge against

 5 Defendant with the California Department of Fair Employment and Housing ("DFEH") on June
     8, 2020, less than one year from the date of most recent actionable offense. On June 8, 2020,
 6
     Plaintiff received a Notice of Case Closure and Right to Sue Letter from the DFEH.
 7

 8
                                             FACTUAL ALLEGATIONS
 9
             10.'    Plaintiff incorporates, by reference, all allegations in the above paragraphs of this
10
     Complaint, as though fully set forth ,herein.
11
             11.     Plaintiff began working for Defendants in or about January 7, 2015 as sales
12
     account manager in Defendant's San Francisco/Pleasanton location. Throughout Plaintiff s
13
     employment Plaintiff worked to tbe satisfaction of Defendant as evidenced by his positive
14
     ~ performance, reviews from manageriient. Plaintiff's salary when he was hired in 2015 was
15 $70,000 a year. ~ At the conclusion of his employment, Plaintiff was paid approximately $80,900
16 a year. Plaintiffs benefits included medical insurance with dental and vision, 401k
17 contributions, a Health Savings Account, LTD Buy Up, and a car allowance of $200.00
           ~
18 biweekly.,
19          12.      On or about August 22, 2019, Plaintiff visited Dr. Baquero at the University of
20 I California, Davis Medical Center ("MEDICAL CENTER") for pain he suffered in his neck and
21 shoulder. Dr. Baquero diagnosed Plaintiff with rotator cuff syndrome of his right shoulder.
22          13.      On or about October'2019, Plaintiff's pain in his shoulder and neck continued

23 due to sitting' in front of the computer display every day at work. On or about October 8, 2019,
24 spine specialist Dr. Van Den Bogaerde conducted an MRI of Plaintiff's spine. The MRI results
     concluded that there was a mild cotitinued flattening of the normal cervical lordosis on
25
     Plaintiff s spine, and there were anterior body spurs seen at different locations on the spine with
26
     slight pro,gressive spurring.
27                                   r
     //
28


                                               COMPLAINT FOR DAMAGES
            Case 3:20-cv-05953-JCS 0 Document 1-1 Filed 08/24/20 Page 7 of 26




 1            14.   On or about November 1, 2019, Plaintiff began physical therapy at the medical
 2 center per Dr. Vati Den Bogaerde. On or about December 2019, Plaintiff was out sick from work
 3 with potential COVID-19 symptoms.
 4            15.   On or about February 3, 2020, Dr. Van Den Bogaerde injected medication into

 5 Plaintiff's right shoulder. This addressed Plaintiff's shoulder pain but not his neck pain. Plaintiff
   was referred to Dr. Chris Sterling Shin, MD. On or about February 13, 2020, Dr. Shin addressed
 6
   Plaintiffls discogenic cervical p'4in, herniation of intervertebral disc at C4-05, myofascial pain,
 7
   upper thoracic spine, and central spinal stenosis. On or about March 9, 2020, per Dr. Shin, Dr.
 8
   Baquero diagnosed Plaintiff with trapezius muscle spasm and cervical radiculopathy. Dr.
 9
   Baquero placed Plaintiff on FML ' A leave as of March 10, 2020. Plaintiff s leave would last until
                                     y   ,
10
   March 23, 2020, or longer depending on his medical procedure.
11
           16. On or about March 13, 2020, Plaintiff visited Dr. Mahajan, a pain management
12
   specialist at the medical center. Dr. Mahajan spoke to Plaintiff about his options for addressing
13
   his neck pain from an injection standpoint. Plaintiff agreed to do a cervical epidural steroid
14
   injection-'after he experienced similar symptoms on his other shoulder that were improved with
15 the steroid injection. Dr. Mahajan recommended waiting until May 2020 to perform the cervical
     I




16 epidural steroid injection procedure due to the high risk during the COVID-19 pandemic.
     I




17            17.   Dr. Baquero and Dr. Mahajan agreed to keep Plaintiff on leave until May 29,
18 2020, or until Plaintiff received the procedure and was able to return .to work.
19            18. ', On or about March 23, 2020, Plaintiff was phoned by Defendants and informed
20 I that he had been lai'd off while still out on FMLA.
21            19.   Plaintiff was left enlbarrassed, ashamed, emotionally hurt, and in financial

22 desperation for having been terminated simply because he was disabled and took a medical leave
23 of absence due to a disability stemming from a work related injury, even after over five (5) years
24 of loyal and outstanding service'to Defendant.
   //
25
26
27
     I //
28


                                          COMPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 8 of 26




 1                                        FIRST CAUSE OF ACTION
 2             ~
                           FAILURE TO REINSTATE IN VIOLATION OF
 3                           THE CALIFORNIA FAMILY RIGHTS ACT

 4          20.    Plaintiff incorporates, by reference, all allegations in the foregoing paragraphs of

 5 this Complaint as though fully set forth herein.

 6          21.    At all times relevant to this action, Plaintiff was employed by Defendants.
                                      ,
 7          22.    At all times relevant to this action, Plaintiff suffered from a serious health condition

 8 within the meaning of Gov'T CoDE §§ 12945.2(c)(8), et seq.

 9          23.    At all times relevant to this action, Plaintiff is informed, believes, and thereon

10 alleges that Defexidants were employers who regularly employed fifty or more persons within the
            i
11 meaning of C.4L. Gov'T CODE § 12945.2(b)-(c)(2).
12          24.    At all times relevant to this action, Plaintiff had more than 12 months of service

13 with Defendants and had worked at least 1,250 hours for Defendants during the previous 12
14 months, and had taken less thari 12 weeks of inedical leave the past 12 month period within the
15 meaning of CAL. Gov'`r CODE § 12945.2(a).
16          25.    Defendants unlawfully refused to reinstate Plaintiff from his medical leave for

17 Plaintiff's serious health condition in violation of C.4L. Gov'T CODE §§ 12945.2(a), 12945.2(t),
18 and 12945.2(1). Instead, Defendants
                                  , , demoted and terminated Plaintiff.
19         26. ~ Defendants were substantially motivated to demote and terminate Plaintiff because

20 of his serioug health condition and medical leave of absence.
21          27.    As a direct and p'roximate result of Defendants' actions, Plaintiff has suffered and

22 continues to suffer losses in earnings and other benefits, and will for a period of time in the future
23 be unable'to obtain gainful employment, as his ability to obtain such employment and earning
24 capacity have been diminished. The exact amount of such expenses and losses is presently
25 unknown, and Plaintiff will seek leave of court to amend this Complaint to set forth the exact
26 amount when it is ascertained:
27
28


                                            COMPLAIiVT FOR DAMAGES
                                     I
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 9 of 26




 1          28.     As a direct and proximate result of Defendants' conduct, Plaintiff suffered general
 2 damages, as he was psychologically injured. Such injuries have caused, and continue to cause
 3 Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal
 4 jurisdiction.'

 5          29.     As a direct and proximate result of Defendants' conduct, Plaintiff, for a period of

 6 time in the future„ will be required to employ physicians and incur additional medical and

 7 incidental expenses. The exact amount of such expenses is presently unknown to Plaintiff and he

 8 will seek leave of Court to amend this Complaint to set forth the exact amount when it has been

 9 ascertained.

10          30.     Plaintiff is informed and believes, and thereon alleges that the employees, officers,

11 directors, and/or managing agents of Defendants acted with malice and oppression, as their

12 unlawful acts were carried out with full knowledge of the extreme risk of injury involved, and

13 with willful and conscious disregard for Plaintiff's rights. They also acted fraudulently, as they

14 willfully concealed the fact that Plaintiff's employment rights were being violated, with the intent

15 to deprive him of employment benefits. Accordingly, an award of punitive damages is warranted.

16          31.     Plaintiff is informed, and believes and thereon alleges that the actions of

17 Defendants' employees, officers, directors, and/or managing agents were undertaken with the prior

18 approval, consent, and authorization of Defendants and were subsequently authorized and ratified

19 by them as well by and through their officers, directors, and/or managing agents.

20

21                                   SECOND CAUSE OF ACTION

22     DISCRIMINATION IN VIOLATION OF THE CALIFORNIA FAMILY RIGHTS ACT

23          32      Plaintiff incorporates, by reference, all allegations in the foregoing paragraphs of
24 this Complaiiit as though fully set forth herein.
            33.     At ail times relevant to this action, Plaintiff was employed by Defendant.
25
            34.     At all times relevant to this action, Plaintiff suffered from a serious health
26
     condition within the meaning of GOv'1' CODE §§ 12945.2(c)(8), et seq.
27
28


                                          COMPLAINT FOR DAMAGES
       Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 10 of 26




 1          35.    At all times relevant to this action, Plaintiff is informed, believes, and thereon
 2 alleges that Defendant was an employer who regularly employed fifty or more persons within
 3 the meaning of C'AL. GOv'T CODE § 12945.2(b)-(c)(2).
 4          36.    At all times relevant to this action, Plaintiff had more than 12 months of service

 5 with Defendant, had worked at least 1,250 hours for Defendant during the previous 12 months,
   and had taken less than 12 weeks of leave the past 12 month period within the meaning of CAL.
 6
   Gov'T CODE § 12945.2(a).
 7
          37.      Defendant unlavyfully discriminated against Plaintiff because of his serious health
 8
   condition and medical leave of absence by terminating him in violation of C.4L. Gov'T CODE §§
 9
   12945.2(a), 12945.2(t), and 12945.2(1).
10
          38.      Defendant's decision to terminate Plaintiff was substantially motivated by his
11
   serious health condition and medlcal'leave of absence, as previously pled herein.
12
          39. ' As a direct and proximate result of Defendant's actions, Plaintiff has suffered and
13
   continues to Isuffer losses in earnings and other benefits, and will for a period of time in the future
14
   be unable to obta,in gainful employment, as his ability to obtain such employment and earning
15 capacity have been diminished. The exact amount of such expenses and losses is presently

16 unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the exact

17 amount when it is ascertained.

18          40.    As a direct and proximate result of Defendant's conduct, Plaintiff suffered general
19 damages, as he was psychologically injured. Such injuries have caused, and continue to cause

20 Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal

21 jurisdiction.            ,

22          41.    As a direct and proximate result of Defendant's conduct, Plaintiff, for a period of

23 time in the future, will be required to employ physicians and incur additional medical and
24 incidental expenses. The exact amount of such expenses is presently unknown to Plaintiff and he
   will seek leave bf Court to amerld this Complaint to set forth the exact amount when it has been
25
   ascertained.
26
27
28


                                          COMPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 11 of 26




 1          42.     Plaintiff is informed and believes, and thereon alleges that the employees, officers,
 2 directors, and/or managing agents of Defendant acted with malice and oppression, as their

 3 unlawful acts were carried out with full knowledge of the extreme risk of injury involved, and

 4 with willful and conscious disregard for Plaintiff's rights. They also acted fraudulently, as it

 5 willfully concealed the fact that Plai,ntiff's employment rights were being violated, with the intent
     to deprive his of ernployment benefits. Accordingly, an award of punitive damages is warranted.
 6
            43.     Plaintiff is infoxmed, and believes and thereon alleges that the actions of
 7
     Defendant's employees, officers,~,directors, and/or managing agents were undertaken with the prior
 8
     approval, copsent, and authorizatiori of Defendant and were subsequently authorized and ratified
 9
     by it as well'by and through its officers, directors, and/or managing agents.
10
11
                                       THIRD CAUSE OF ACTION
12
         RETALIATION IN VIOLATION OF THE CALIFORNIA FANIILY RIGHTS ACT
13
            44.     Plaintiff incorporates, by reference, all allegations in the foregoing paragraphs of
14
     this Complaint as though fully set forth herein.
15          45.     At all times relevant to this action, Plaintiff was employed by Defendant.
16          46.     At all times relevant to this action, Plaintiff suffered from a serious health
17 condition within the meaning of GOv'T CODE §§ 12945.2(c)(8), et seq.
18          47.     At all times relevant to this action, Plaintiff is informed, believes, and thereon
19 alleges that Defendant was an employer who regularly employed fifty or more persons within
20 the meaning of CAL. GOv'T CODE § 12945.2(b)-(c)(2).
21          48. At all times relevant to this action, Plaintiff had more than 12 months of service
                                 ,
22 with Defendant, had worked  at l.east 1,250 hours for Defendant during the previous 12 months,

23 and had taken less than 12 weeks of leave the past 12 month period within the meaning of CAL.
24 Gov'T CpDE § 12945.2(a).
          49.    Defendant unlawfully retaliated against Plaintiff because of his serious health
25
   condition and medical leave of absence by terminating him in violation of CAL. GOv'T CODE §§
26
   12945.2(a), 12945.2(t), and 12945.2(1).
27
28


                                          COMPLf1INT FOR DAMAGES
          Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 12 of 26




 1             50.     Defendant's decision to terminate Plaintiff was substantially motivated by his
 2 serious health condition and medical leave of absence.
 3             51.     As a direct and proximate result of Defendant's actions, Plaintiff has suffered and

 4 continues to suffer losses in earnings
                                     ,
                                          and other benefits, and will for a period of time in the future

 5 be unable to obtain gainful employment, as his ability to obtain such employment and earning
       capacity have been diminished. The exact amount of such expenses and losses is presently
 6
       unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the exact
 7
       amount when it i's ascertained.
 8
               52.     As a direct and proximate result of Defendant's conduct, Plaintiff suffered general
 9
       damages, as he was psychologically injured. Such injuries have caused, and continue to cause
10
       Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal
11
       jurisdiction.
12
               53.     As a direct and proximate result of Defendant's conduct, Plaintiff, for a period of
13
       time in the fttture, will be requi'red to employ physicians and incur additional medical and
14
       incidental expense8. The exact amount of such expenses is presently unknown to Plaintiff and he
15 will seek leave of Court to amend this Complaint to set forth the exact amount when it has been

16 ascertained.                          'S


17             54.     Plaintiff is informed and believes, and thereon alleges that the employees, officers,
18 directors, and/or managing agerits of Defendant acted with malice and oppression, as their

19 unlawful acts were carried out with full knowledge of the extreme risk of injury involved, and

20 with willful and conscious disregard for Plaintiff's rights. They also acted fraudulently, as they

21 willfully concealed the fact that Plaintiff s employment rights were being violated, with the intent

22 to deprive him of employment benefits. Accordingly, an award of punitive damages is warranted.

23 ,          55.      Plaintiff is informed, and believes and thereon alleges that the actions of

24 Defendant's employees, officers, directors, and/or managing agents were undertaken with the prior
   approval, consent, and authorization of Defendant and were subsequently authorized and ratified
25
   by it as well by and through its officers, directors, and/or managing agents.
26
27
28                                       y    .




                                                            9
                                                  COMPLAINT FOR DAMAGES
       Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 13 of 26




 1                                  FOURTH CAUSE OF ACTION

 2                     DISABILITY DISCRIMINATION IN VIOLATION OF

 3                       THE FAIR EMPLOYMENT AND HOUSING ACT

 4          56.    Pl,aintiff incorporates, by reference, all allegations in the above paragraphs of this

 5 Complaint, as though fully set forth herein.
           57.     At all times relevant to this action, Plaintiff was employed by Defendant.
 6
           58.     At all times relevant to this action, Defendant was an employer who regularly
 7
   employed five or more persons within the meaning of CAL. GOv'T CODE §12926(d).
 8
           59:     At all times relevant to this action, Plaintiff was a member of a protected class
 9
   within the meaning of CAL. GOu'T CODE §§ 12940(a), 12926(m) because of his disability and/or
10
   being regarded as disabled.
11
           60. . At all times relevant to this action, Defendant unlawfully discriminated against
12
   Plaintiff, as previously alleged, on the basis of his disability and/or being regarded as disabled.
13
           61.     Defendant was substantially motivated to terminate Plaintiff because of his
14
   disability' and/or regarding him as disabled and associated medical leave of absence.
15         62.     As a direct and proximate result of Defendant's actions, Plaintiff has suffered and
16 continues to suffer losses in earnings and other benefits, and will for a period of time in the

17 future be unable to obtain gainful employment, as his ability to obtain such employment and

18 earning capacity have been diminished. The exact amount of such expenses and losses is

19 presently unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the

20 exact amount when it is ascertained.

21          63.    As a direct and prox'imate result of Defendant's conduct, Plaintiff suffered
22 general damages, as he was psychologically injured. Such injuries have caused, and continue to

23 cause Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal
24 jurisdiction.
            64.     As a direct and proximate result of Defendant's conduct, Plaintiff, for a period of
25
26 time in the future, will be required to employ physicians and incur additional medical and
     incidental expenses. The exact amount of such expenses is presently unknown to Plaintiff and
27
     he will seek leavp,of Court to amend this Complaint to set forth the exact amount when it has
28


                                          COMI'LAINT FOR DAMAGES
          Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 14 of 26




 1 been ascertained.',

 2           65.    Plaintiff is informed and believes, and thereon alleges that the employees,

 3 officers, directors, and/or managing agents of Defendant acted with malice and oppression, as

 4   their unlawful acts were carried out with full knowledge of the extreme risk of injury involved,

 5 and with vyillful and conscious'disregard for Plaintiff's rights. They also acted fraudulently, as
     they willfully concealed the fact that Plaintiff's employment rights were being violated, with the
 6
     intent to deprive him of employment benefits. Accordingly, an award of punitive damages is
 7
     warranted.
 8
             66.    Plaintiff is informed, and believes and thereon alleges that the actions of
                                         iy
 9
     Defendant's employees, officers, directors, and/or managing agents were undertaken with the
10
     prior approval, consent, and authorization of Defendant and were subsequently authorized and
11                                   I
     ratified by it as well by and through its officers, directors, and/or managing agents.
12
13
                                              FIFTH CAUSE OF ACTION
14
              FAILURE TO ENGAGE IN A GOOD FAITH INTERACTIVE PROCESS
15             IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
16           67.    Plaintiff incorporates, by reference, all allegations in the above paragraphs of this
17 Complaint, as though fully set forth,herein.
18           68. ~~ At all times relevant to this action, Plaintiff was employed by Defendant.
19           69.    At all times relevant to this action, Defendant was an employer who regularly

20 employed five or more persons within the meaning of CAL. Gov'T CODE § 12926(d).
21           70.    At all times relevant to this action, Plaintiff was a member of a protected class

22 within the meaning of C,4L. Gov'T CoDE §§ 12940(a), 12926(m), because of Plaintiff's
23 disability and/or being regarded' as disabled.
24         71.     Defendant unlawfully failed to engage in a timely, good faith, interactive process
     with Plaintiff to determine effective reasonable accommodations despite the fact that it had
25
     actual and constructive knowledge of his disability, in violation of CAL. Gov'T CODE §§
26
     12940(n) and 12926.1(e), as previously pled herein.
27
     //
28


                                                COMPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 15 of 26




 1             72.       Defendant's failure to engage in a good faith interactive process with Plaintiff

 2   was substantially motivated by his disability and medical leave of absence as previously pled

 3   herein.

 4             73.       As a direct and proximate result of Defendant's actions, Plaintiff has suffered and

 5
     continues to suffer losses in earnings and other benefits, and will for a period of time in the
     future be unable
                  ~
                      to obtain gainf,ul employment, as his ability to obtain such employment and
 6
     earning capacity have been diminished. The exact amount of such expenses and losses is
 7
     presently unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the
 8
     exact amount when it is ascertain,ed.
                                       ti
 9
               74.       As a direct and proximate result of Defendant's conduct, Plaintiff suffered
10
     general    damag e's, as he was s cholog~icallY~
                                   p Y,             in ured.
                                                       j     Such injuries have caused~ and continue to
11
     cause Plaintiff great mental pairi and suffering, in an amount in excess of this court's minimal
12
     jurisdiction.
13
               75.       As a direct and proximate result of Defendant's conduct, Plaintiff, for a period of
14
     time in the future, will be required to employ physicians and incur additional medical and
15 incidental expenses. The exact amount of such expenses is presently unknown to Plaintiff and
16 he will seek leave of Court to amend this Complaint to set forth the exact amount when it has
17   been ascertained:

18             76. " Plaintiff is informed and believes, and thereon alleges that the employees,
19 I officers, directors, and/or managing agents of Defendant acted with malice and oppression, as
20 their unlawful acts were carried out with full knowledge of the extreme risk of injury involved,
21 and with willful and conscious d'i§regard for Plaintiff's rights. T.4ey also acted fraudulently, as
22 they willfully concealed the fact that Plaintiff's employment rights were being violated, with the
23 intent to deprive him of employment benefits. Accordingly, an award of punitive damages is
24 warranted.
               77.       Plaintiff is informed, and believes and thereon alleges that the actions of
25
     Defendant's employees, officers, directors, and/or managing agents were undertaken with the
26
     prior approval, consent, and authorization of Defendant and were subsequently authorized and
27
     ratified by it as well by and through its officers, directors, and/or managing agents.
28
                 ~

                     y                         COMPLAINT FOR
                                                         12 DAMAGES                                            I
          Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 16 of 26




 1                                          SIXTH CAUSE OF ACTION
 2                  FAILURE TO PROVIDE REASONABLE ACCOMMODATIONS
 3              IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT

 4           78.     Plaintiff incorporates, by reference, all allegations in the above paragraphs of this

 5   Complaint, as though fully set fortli herein.
                                        y




 6
             79.     At all times relevant to this action, Plaintiff was employed by Defendant.
             80. ; At all times relevant to this action, Defendant was an employer who regularly
 7
     employed five or more persons within the meaning of CAL. Gov'T CODE § 12926(d).
 8
             81.     At all times relevant to this action, Plaintiff was a member of a protected class
 9
     within the meaning of C,4L. Gov'T CODE §§ 12940(a), 12926(m), 12926(r)(1)(A) because of
10
     I Plaintiff's disability and/or being regarded as disabled.
11
             82.     At all times relevant to this action, Defendant unlawfully failed to provide
12
     Plaintiff reasonable accommodations in violation of CAr.. Gov'T CoDE § 12940(m) despite the
13
     fact that it had actual and constructive knowledge of his disability and need for
14
     accommodations, and Plaintiff's actual and constructive requests for accommodations.
15           83.     Defendant's failure to accommodate Plaintiff was substantially motivated by his
16 disability and medical leave of absence, as previously pled herein.
17           84.     As a direct and proximate result of Defendant's actions, Plaintiff has suffered and
18 I continues to, suffer losses in earnings and other benefits, and will for a period of time in the
19 future be unable to obtain gainfdl employment, as his ability to obtain such employment and
20 earning capacity have been diminished. The exact amount of such expenses and losses is
21 presently unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the
22 exact amount when it is ascertained.
23           85.     As a direct and proximate result'of Defendant's conduct, Plaintiff suffered

24 general damages, as he was psychologically injured. Such injuries have caused, and continue to
   cause Plai~itiff great mental pain and suffering, in an amount in excess of this court's minimal
25
   jurisdiction.
26
     //
27
28

                                             '           13
                                             „ COMPLAINT FOR DAMAGES
         Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 17 of 26




 1           86.    As a direct and proximate result of Defendant's conduct, Plaintiff, for a period of
 2   time in the future, will be required to employ physicians and incur additional medical and

 3   incidental exper}ses. The exact amount of such expenses is presently unknown to Plaintiff and

 4   he will seek leave of Court to amend this Complaint to set forth the exact amount when it has

 5
     been ascertained.,'
             87.    Plaintiff is informed and believes, and thereon alleges that the employees,
 6
     officers, directors, and/or managing agents of Defendant acted with malice and oppression, as
 7
     I their unlawful acts were carried out with full knowledge of the extreme risk of injury involved,
 8
     and with willful and conscious disregard Plaintiff's rights. They also acted fraudulently, as they
 9
     willfully c6ncealed the fact that Plaintiff's employment rights were being violated, with the
10
     intent to depzive him of employment benefits. Accordingly, an award of punitive damages is
11
     I warranted.
12
             88. . Plaintiff is informed, and believ.es and thereon alleges that the actions of
13
     Defendant's employees, officers,ydirectors, and/or managing agents were undertaken with the
14 prior approval, consent, and authorization of Defendant and were subsequently authorized and
15 ratified by it' as well by and thropgh its officers, directors, and/or managing agents.
16
17                                    SEVENTH CAUSE OF ACTION
18     RETAY.IATION IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
19           89.     Plaintiff incorporates, by reference, all allegations in the above paragraphs of this
20 I Complaint, as though fully set forth herein.
21           90.     At all times relevant to this action, Plaintiff was employed by Defendant.
                                                 .
22           91.     At all times reley, ant to this action, C.4L. Gov' T CODE § 12900 et seq. were in full

23 force and effect and were binding upon Defendant. These sections, inter alia, require Defendant
24 I to refrain from discriminating and retaliating against any employee on the basis of disability,
     regarding him/her as disabled, medical leave of absence, request for accommodation, and
25
     opposition to conduct related ther`eto.
26
            92. ' Defendant engaged in conduct that taken as a whole, materially and adversely
27                   ~
                                    ~
     affected the terms and conditions of Plaintiff's employment.
28

                                                        14
              ;                            COMPLAINT FOR DAMAGES
          Case 3:20-cv-05953-JCS el Document 1-1 Filed 08/24/20 Page 18 of 26


                   ,


 1           93.       Plaintiff's assertion of his rights under CAL. GOv'T CODE § 12900 et seq. and

 2   opposition to unl~wful conduct was a substantial motivating reason for Defendant's decision to

 3   retaliate against and terminate him. Defendant's conduct was a substantial factor in causing

 4   harm to Plaintiff as set forth herein.

 5           94.       At all times relevant to this action, Defendant unlawfully retaliated against
     Plaintiff, in violation of CAL. GOv'T CoDE §§ 12940(h), 12940(m)(2), by terminating him.
 6
             95.       Defendant's retaYiatory termination of Plaintiff s employment was substantially
 7
     motivated by his disability, regarding him/her as disabled, medical leave of absence, request for
 8
     accommodation, and opposition to conduct related thereto, as previously pled herein.
 9
             96.       As a direct and proximate result of Defendant's actions, Plaintiff has suffered and
10
     continues to suffer losses in earningS and other benefits, and will for a period of time in the
11
     future be unable to obtain gainful employment, as his ability to obtain such employment and
12
     earning capacity have been dimi'nished. The exact amount of such expenses and losses is
13
     presently unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the
14
     exact amount when it is ascertained.
15           97.       As a direct and proximate result of Defendant's conduct, Plaintiff suffered
16 general damages, as he was psychologically injured. Such injuries have caused, and continue to
17 cause Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal
18 jurisdiction.
19           98. ', As a direct and proxiinate result of Defendant's conduct, Plaintiff, for a period of

20 time in the future, will be required to employ physicians and incur additional medical and
21 incidental expenses. The exact amount of such expenses is presently unknown to Plaintiff and
22 he will seek leave of Court to amend this Complaint to set forth the exact amount when it has
23 been ascertained.
     //                                f
24
     //
25
     //
26
     //
27
     //
28


                                              COMPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 19 of 26




 1          99.          Plaintiff is informed and believes, and thereon alleges that the employees,
 2 officers, directors, and/or mana'ging agents of Defendant acted with malice and oppression, as
 3 their unlawful acts were carrie&out with full knowledge of the extreme risk of injury involved,
 4 and with willful and conscious disregard for Plaintiff's rights. They also acted fraudulently, as

 5 they willfully concealed the fact that Plaintiff's employment rights were being violated, with the
   intent to deprive him of employmefit benefits. Accordingly, an award of punitive damages is
 6                                     ,   .

   warranted.
 7

 8         100. ,, P,laintiff is informed, and believes and thereon alleges that the actions of
   Defendant's employees, officers, directors, and/or managing agents were undertaken with the
 9
   prior approval, consent, and authorization of Defendant and were subsequently authorized and
10
   ratified by it as well by and through its officers, directors, and/or managing agents.
11

12
                                         EIGHTH CAUSE OF ACTION
13
                   FAILURE TO PREVENT DISCRIMINATION AND RETALIATION
14
              1N VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
15          101.    1,   Plaintiff incorporates, by reference, all allegations in the above paragraphs of this
16 Complaint, as though fully set forth herein.

17          102.         At all times relevant to this action, Plaintiff was employed by Defendant.
18          103.         At all times relevant to this action, Defendant was an employer who regularly
19 employed five or more persons with'in the meaning of CAL. GOv'T CODE § 12926(d).

20          104. ' At all times relevant to this action, Plaintiff was a member of a protected class

21 within the meaning of CAL. GOv'T CODE §§ 12940(a), 12926(m), because of Plaintiff's

22 disability, regarding him/her as disabled, and medical leave of absence.

23          105.         At all times relevant to this action, Defendant unlawfully discriminated and

24 retaliated against Plaintiff, as previously alleged, on the basis of disability, regarding him/her as
   disabled, medical leave of absence, request for accommodation, and opposition to conduct
25
   related thereto.
26
27,

28I

                                                             16                                                  I
                                                 CONII'LAINT FOR DAMAGES
                                           'ti   ,
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 20 of 26




 1           106. Defendant was substantially motivated to terminate Plaintiff on the basis of
 2   I disability, regarding him/her as disabled, medical leave of absence, request for accommodation,

 3   and opposition to conduct related`the'reto, as previously pled herein.

 4           107.' Defendant failed to take reasonable steps to prevent the unlawful discrimination

 5
     and retaliation during Plaintiff s employment, as previously pled, in violation of CAL. GOv'T
     CODE §12940(k),.even when management level employees of Defendant became aware of the
 6
     discriminatory ari'd retaliatory conduct. Instead, Defendant terminated Plaintiff in bad faith.
 7            I



             108. As a direct and proximate result of Defendant's actions, Plaintiff has suffered and
 8
     continues to suffer losses in earnings and other benefits, and will for a period of time in the
 9
     future be unable to obtain gainful employment, as his ability to obtain such employment and
10
     earning capacity have been diminished. The exact amount of such expenses and losses is
11
     presently unknown, and Plainti~f will seek leave of court to amend this complaint to set forth the
                                         1
12
     exact amount when it is ascertained.
13
             109. As a direct and proximate result of Defendant's conduct, Plaintiff suffered
14 general damages, as he was psychologically injured. Such injuries have caused, and continue to
15 cause Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal
16 jurisdiction. ;                   ~
17           110. As a direct and proximate result of Defendant's conduct, Plaintiff, for a period of
18 time in the future, will be required to employ physicians and incur additional medical and
19 incidental, expenses. The exact amount of such expenses is presently unknown to Plaintiff and
20 he will seek leave of Court to amend this Complaint to set forth the exact amount when it has
21 been ascertained.
22           111. Plaintiff is inforTned and believes, and thereon alleges that the employees,

23 officers, directors, and/or managing,agents of Defendant acted with malice and oppression, as
24 their unlawfW acts were carried out with full knowledge of the extreme risk of injury involved,
     and with willful and conscious disregard for Plaintiff s rights. They also acted fraudulently, as
25
     they willfully concealed the fact that Plaintiff's employment rights were being violated, with the
26
     intent to deprive him of employment'benefits. Accordingly, an award of punitive damages is
27
     warranted.
28

                                             COMPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 21 of 26



                      i



 1             112.       Plaintiff is informed, and believes and thereon alleges that the actions of
 2 Defendants' employees, officers, directors, and/or managing agents were undertaken with the

 3   prior approval, cdnsent, and authorization of Defendant and were subsequently authorized and

 4   ratified by it as well by and through its officers, directors, and/or managing agents.

 5

 6
                                               NINTH CAUSE OF ACTION
                  ,WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
 7
               113.       Plaintiff incorporates, by reference, all allegations in the above paragraphs of this
 8
     Complaint, as though fully set forth herein.
 9
               114.       At all times relevant to this action, Plaintiff was employed by Defendant.
10
               115.       At all times relevant to this action, C,4L. GOv'T CoDB § 12900 et seq. were in full
11
     force and effect and were binding upon Defendant. These sections, inter alia, require Defendant
12
     to refrain,from terminating any employee on the basis of disability, regarding him/her as
                                           ~
13
     disabled, requests for reasonable accommodations, serious health condition, and/or medical
14 leaves of absence as previously pled herein.
15        116. Defendant's conduct as previously alleged was in retaliation for Plaintiffl s
16 assertion of rights under CAL. GOv'T CoDE §§ 12900 et seq.
17             117.       Plaintiff's assertion of his rights under CAL. Gov'T CODB §§ 12900 et seq. was a
18 substantial motivating reason for Defendant's decision to terminate Plaintiff. Defendant's
19 conduct was a substantial factor in causing harm to Plaintiff as set forth herein.
20             118. , CAL. GOv'T CODB §§12900 et seq. evinces a policy that benefits society at large,

21 was well-established at the time of Plaintiff's discharge, and is substantial and fundamental.
22             119.       Defendant's wrong£ul termination of Plaintiffs employment was substantially

23 motivated by his disability, regarding him/her as disabled, requests for reasonable
24 accommodations, serious health coiridition, and/or medical leaves of absence as previously pled
     herein.
25
26
27
28

                                                 COMPLAINT FOR DAMAGES
        Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 22 of 26




 1          120. As a direct and proximate result of Defendant's actions, Plaintiff has suffered and
 2 continues to suffer losses in earnings and other benefits, and will for a period of time in the

 3 future be unable to obtain gainful employment, as his ability to obtain such employment and

 4 earning capacity'have been diminished. The exact amount of such expenses and losses is

 5
     presently unknown, and Plaintiff will seek leave of court to amend this complaint to set forth the
     exact amount when it is ascertained.
 6
             121. As a direct and proXimate result of Defendant's conduct, Plaintiff suffered
 7
     general damages, as he was psycliologically injured. Such injuries have caused, and continue to
 8
     cause Plaintiff great mental pain and suffering, in an amount in excess of this court's minimal
 9
     jurisdiction.
10
             122. A$ a direct and proximate result of Defendant's conduct, Plaintiff, for a period of
11
     time in the future; will be required to employ physicians and incur additional medical and
12
     incidental expenses. The exact amount of such expenses is presently unknown to Plaintiff and
13
     he will seek leave of Court to amend this Complaint to set forth the exact amount when it has
14
     been ascertained.
15           123. Plaintiff is informed and believes, and thereon alleges that the employees,
16 officers, direptors, and/or managing agents of Defendant acted with malice and oppression, as
                 ~
17 their unlawful acts were carried out with full knowledge of the extreme risk of injury involved,
18 and with willful and conscious disregard for Plaintiff s rights. They also acted fraudulently, as
19 they willfully concealed the fact that Plaintiff's employment rights were being violated, with the
20 intent to deprive him of employment benefits. Accordingly, an award of punitive damages is
21 warranted. '                      r

22           124. Plaintiff is informed, and believes and thereon alleges that the actions of

23 Defendant's emp~oyees, officers, directors, and/or managing agents were undertaken with the
24 prior app'r,oval, consent, and authorization of Defendant and were subsequently authorized and
     ratified by it as well by and through its officers, directors, and/or managing agents.
25
26
27
28

                                                       19
                                            COMPLAINT FOR DAMAGES
       Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 23 of 26




 1                                         PRAYER FOR RELIEF
 2         WHERFORE, Plaintiff FRANK SAITTA, prays for judgment against Defendant

 3 SIGNAL PERFECTION, LTD., an,d DOES 1 through 20, as follows:

 4     1. Past and future general and special damages according to proof;

 5     2. Pre judgment interest, post judgment interest, costs of suit and attorney's fees according
           to proof;               '
 6
       3. Injunctive, relief compelling Defendant to reinstate Plaintiff to his previous position,
 7
           prohibiting Defendant from engaging~in similar unlawful conduct as complained of
 8
           he'rein, and ordering Defendant to establish effective preventive mechanisms to ensure
 9
           that the conduct complained of herein does not continue in the future;
10
       4. Declaratory relief that Defendant's conduct as complained of herein was a violation of
11
           Plaantiff's rights;
12
       5. Punitive damages; and
               ,                       ,
13
       6. All other relief that the Court deems just and proper.
14
15 Dated: July 10, 2020                                   MANUKYAN LAW FIRM, APC.
16
17
                                   ~                      By: /s/ Edgar Manukyan
18                                                        Edgar Manukyan, Esq.
                                                          Attorneys for Plaintiff,
19                     ,
                                                          FRANK SAITTA
20
21
22
23
24
25
26
27
                                       0
28

                                                     20
                                            COMPLAINT FOR DAMAGES
      Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 24 of 26



                                   5




 1                                 DEMAND FOR JURY TRIAL
2         Plaintiff demands a trial by jury on all claims as provided by California law.

 3
 4 Dated: July 10, 2620                                MANUKYAN LAW FIRM, APC.

 5

 6                                                     By: /s/ Edgar Manukyan
                                                       Edgar Manukyan, Esq.
 7                                                     Attorneys for Plaintiff,
 8                                                     FRANK SAITTA

 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23
24

25
26
27
28


                                       COMPLAINT FOR DAMAGES
              Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 25 of 26




NOTICE OF SERVICE OF PROCESS

Transmittal Number: 21799565
(Click the Transmittal Number to view your SOP)

Pursuant to client instructions, we are forwarding this summary and Notice of Service of Process.



Entity:                        Signal Perfection Ltd.
Entity I.D. Number:            2182361
Entity Served:                 Signal Perfection, Ltd.
Title of Action:               Frank Saitta vs. Signal Perfection, Ltd
Document(s) type:              Summons/Complaint
Nature of Action:              Discrimination
Court/Agency:                  Alameda County Superior Court, California
Case/Reference No:             HG20067619
Jurisdiction Served:           California
Date Served on CSC:            07/23/2020
Answer or Appearance Due: 30 Days
Originally Served On:          CSC
How Served:                    Personal Service


Sender Information:
Edgar Manukyan
818-559-4444




                                                    1
               Case 3:20-cv-05953-JCS Document 1-1 Filed 08/24/20 Page 26 of 26


Primary Contact:
Steve Benjamin
Audio Visual Innovations

Electronic copy provided to:
John Zettel
Mark Tone




Information contained on this transmittal form is for record keeping, notification and forwarding the
attached document(s). It does not constitute a legal opinion. The recipient is responsible for interpreting
the document(s) and taking appropriate action.




                           251 Little Falls Drive, Wilmington, Delaware 19808-1674
                                     (888) 690-2882 | sop@cscglobal.com




                                                       2
